       Case 1:15-cv-09003-LTS-SN Document 253 Filed 11/08/18 Page 1 of 1




                                                      November 8, 2018

By ECF
Hon. Sarah Netburn
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Centauro Liquid Opportunities Master Fund L.P. v. Bazzoni,
       No. 15 Civ. 9003 (LTS)(SN)

Dear Judge Netburn:

       We represent defendant Elemento Ltd. (“Elemento”).

        We write jointly with counsel for plaintiff Centauro Liquid Opportunities Master Fund,
L.P. (“Centauro”), and with the approval of all parties, to seek leave to file corrected versions of
certain papers filed in connection with the pending motions for summary judgment.

        Elemento seeks leave to file corrected versions of its Response to Plaintiff’s Rule 56.1
Statement of Undisputed Material Facts (ECF 251) and its Memorandum of Law in Opposition
to Plaintiff’s Partial Motion for Summary Judgment (ECF 252)—filed on November 2, 2018—in
order to (i) correct citation errors (in particular, citations in Elemento’s memorandum of law that
did not refer to Elemento’s supplemental Rule 56.1 statement), (ii) redact confidential discovery
materials; and (iii) correct certain typographical errors.

       Centauro seeks leave to replace Exhibits 43 and 44 to the Declaration of Byron Pacheco
(ECF 234-43 and ECF 234-44) and to correct several citations and typographical errors in its:
Memorandum of Law in Support of Plaintiff’s Motion for Summary Judgment (ECF 230);
Memorandum of Law in Opposition to Defendant CT Energia Ltd. d/b/a Elemento Ltd.’s Motion
for Summary Judgment (ECF 242); and Memorandum of Law in Opposition to Defendants
Alessandro Bazzoni and CT Energia Ltd.’s Motion for Summary Judgment (244).

        Should the Court grant leave to file corrected documents, we also respectfully request
that the Court issue an order directing the Clerk to remove the superseded documents—i.e. ECF
230, 234-43, 234-44, 242, 244, 251 and 252—from the case docket.

       This is the first request for such relief.

                                                      Respectfully yours,

                                                      /s/Michael T. Sullivan

                                                      Michael T. Sullivan
cc:    All counsel of record, via ECF
